Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In light of the AFCP filed on May 28, 2021 and the amendment advanced therein, claims 1-20 stands Allowed. Accordingly claims 1-20 remain pending and have been allowed.

Claims 1-20 is allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2009/0177563 A1 to Bernstein et al (hereinafter “Bernstein”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-18 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Bernstein describes a Limited use account identifiers or secondary account identifiers are enabled with refresh capability.  The refreshable account identifiers are used in financial transactions and, specifically, in transaction situations where multiple and/or duplicate authorization requests occur for the same or related transactions.
Bernstein however does not at least teach or suggest: “cause a code reader to match the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code on delivery of the at least one product; wherein the code reader is configured to automatically trigger a completion of the authorization on condition that the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code match with each other, by communicating the match to the courier service and automatically trigger a void request to be sent to the courier service on condition that the machine-readable customer code, the machine-readable manufacturer code and the machine-readable shipment code on delivery of the at least one product fail to match on delivery of the product the void request causing a cancelation of the pre-authorization of the transaction and a release of withheld funds into an account associated with the customer” as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bishop (U.S. Patent Application Publication No. 2009/0299841 A1) 
Shah (U.S. Patent Application Publication No. 2016/0063435 A1)
Bishop (U.S. Patent Application Publication No. 2009/00083181 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 9, 2021